NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
               ______________________

      BROAD OCEAN TECHNOLOGIES, LLC,
                 Appellant

                          v.

         NIDEC MOTOR CORPORATION,
                    Appellee
             ______________________

                     2017-1933
               ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. IPR2015-
01617.
                 ______________________

  ON PETITION FOR PANEL REHEARING AND
           REHEARING EN BANC
            ______________________

  Before PROST, Chief Judge, NEWMAN, LOURIE, DYK,
 MOORE, O’MALLEY, REYNA, WALLACH, TARANTO, CHEN,
         HUGHES, and STOLL, Circuit Judges.
PER CURIAM.
                     ORDER
   Appellant Broad Ocean Technologies, LLC filed a
combined petition for panel rehearing and rehearing en
2             BROAD OCEAN TECH., LLC v. NIDEC MOTOR CORP.



banc. A response to the petition was invited by the court
and filed by appellee Nidec Motor Corporation. The
petition was referred to the panel that heard the appeal,
and thereafter the petition for rehearing en banc was
referred to the circuit judges who are in regular active
service.
     Upon consideration thereof,
     IT IS ORDERED THAT:
     (1) The petition for panel rehearing is granted-in-part
         and denied-in-part. See accompanying order.

     (2) The petition for rehearing en banc is denied.

     (3) The mandate of the court will issue on June 21,
         2018.
                                 FOR THE COURT

    June 14, 2018                  /s/ Peter R. Marksteiner
        Date                       Peter R. Marksteiner
                                   Clerk of Court